                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

                            Plaintiff,

vs.                                                Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                      Defendant.
__________________________________________

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust, et al.,

                            Counterclaim Plaintiffs,

vs.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                      Counterclaim Defendants.
__________________________________________/

                                         ORDER

       This cause came before the Court on October 25, 2018 for a discovery status

hearing, the record of which is incorporated herein. After due consideration, it is

       ORDERED:

       1.     No later than November 5, 2018, the Trustees shall file a reply in opposition

to Plaintiff/Counter-Defendants’ Response to Trust’s Notice of Challenge to Foodonics’

Privilege Claim to Clawback Document (Doc. No. 64).
       2.     Counsel for the parties shall meet and confer in good faith prior to November

5, 2018 regarding the following: A) All issues related to the GrayRobinson documents

(including privilege log issues, date ranges, and general compliance with the subpoena); B)

Kevin Jacques Klempf’s phone data (including iCloud issues); and C) Privilege log issues

related to Foodonics and Jacques Klempf.

       3.     No later than October 31, 2018, Foodonics must provide the Trustees with a

list of password protected documents from the recent production, as well as the

corresponding passwords.

       4.     The Trustees’ request for authorization to take depositions of Foodonics,

GrayRobinson, and Jacques Klempf regarding their compliance with the discovery requests

and Court orders entered in the case, see Notice (Doc. No. 68) at 3, is GRANTED in part

and DENIED in part. The request is GRANTED with respect to Foodonics and Jacques

Klempf. The request is DENIED with respect to GrayRobinson. The depositions shall be

taken no later than November 30, 2018. When they are set, the Trustees shall file a notice

indicating the date(s). Once notification of the date(s) of the depositions is received, the

Court will set a deadline for various motions, including motions to compel, motions regarding

privilege log deficiencies, motions for sanctions, and motions seeking appointment of a

special master or forensic expert.

       5.     The Clerk is directed to remove the “ex parte” designation from the Notice re:

October 25, 2018 Discovery Status Hearing (Doc. No. 68), filed October 24, 2018.

       DONE AND ORDERED at Jacksonville, Florida on October 29, 2018.




                                             -2-
kaw
Copies to:
Counsel of Record




                    -3-
